Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/391706, filed on 04/23/2019. Claims 1-18 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a guide wheel axis" in line 10.  It is unclear if this is the same limitation as “a guide wheel axis” previously recited in line 4.
Claim 6 recites the limitation "a guide wheel axis" in line 14.  It is unclear if this is the same limitation as “a guide wheel axis” previously recited in line 4.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 112079222 to Viljanen et al (henceforth referred to as Viljanen).
Regarding claims 1-5, Viljanen discloses an elevator car guide wheel system, comprising:
a guide wheel disposed at an elevator car (i.e. Fig. 1A, ref. 4), configured to contact a guide rail (i.e. machine translation line 207: “guide rails”) of an elevator system (i.e. Fig. 1A), the guide wheel including: 
a wheel hub disposed at guide wheel axis (i.e. given);
a wheel rim (i.e. given); and 
a wheel outer portion disposed at the wheel rim and configured for contact with the guide rail (i.e. given); 
a magnetic element disposed at the guide wheel (machine translation lines 318-319: “magnetic ring may be arranged in the roller guide”); and 
a sensor (i.e. machine translation lines 323-326: “a Hall sensor”) disposed at the guide wheel configured to detect rotational direction and rotational speed of the guide wheel (i.e. machine translation lines 329-331: “pulses per revolution…” and “direction of rotation”) about a guide wheel axis via detecting a magnetic field (i.e. machine translation line 328: “magnetic field”) of the magnetic element. 
Wherein the sensor is Hall-Effect sensor (i.e. machine translation lines 323-326: “a Hall sensor”). 
Wherein a rotational speed and/or direction outside of a threshold is indicative or damage or failure of the guide wheel (i.e. machine translation lines 329-331: “pulses per revolution…” and “position relative to… the pulse”).
Wherein the sensor is operably connected to an elevator system controller (i.e. Fig. 1A, ref. 17).
Wherein the magnetic element is one of a magnetic ring (i.e. machine translation line 319: “magnetic ring”) or an adhesive magnetic tape.
Regarding claims 6-14, Viljanen discloses an elevator system (i.e. Fig. 1A), comprising: 
a guide rail (i.e. machine translation line 207: “guide rails”); 
an elevator car (i.e. Fig. 1A, ref. 4) operably connected to a movable along the guide rail; 
one or more elevator car guides (i.e. machine translation line 319: “roller guide”) to operably connect the elevator car to the guide rail, each elevator car guide include: 
a wheel hub disposed at a guide wheel axis (i.e. given); 
a wheel rim (i.e. given); and 
a wheel outer portion disposed at the wheel rim and configured for contact with the guide rail (i.e. given); 
a magnetic element disposed at the guide wheel (machine translation lines 318-319: “magnetic ring may be arranged in the roller guide”); and 
a sensor (i.e. machine translation lines 323-326: “a Hall sensor”) disposed at the guide wheel configured to detect rotational direction and rotational speed of the guide wheel (i.e. machine translation lines 329-332: “pulses per revolution…” and “direction of rotation”) about a guide wheel axis via detecting a magnetic field (i.e. machine translation line 328: “magnetic field”) of the magnetic element. 
Wherein a rotational speed and/or direction outside of a threshold is indicative or damage or failure of the guide wheel (i.e. machine translation lines 329-331: “pulses per revolution…” and “position relative to… the pulse”).
Wherein the sensor is operably connected to an elevator system controller (i.e. Fig. 1A, ref. 17).
Wherein the elevator system controller is configured to compare the detected rotational speed and direction (i.e. machine translation lines 329-332: “pulses per revolution…” and “direction of rotation”) to an expected rotational speed and direction (i.e. machine translation line 31: implied in “overpseeding”).
Wherein the elevator system controller urges stopping of operation of the elevator car if the rotational speed and/or direction is outside of an expected threshold (i.e. machine translation lines 31-32).
Further comprising: 
a plurality of guide wheels (i.e. machine translation line 151: “guide rollers”) disposed at the elevator car; and 
a sensor (i.e. machine translation lines 323-326: “a Hall sensor”) disposed at each guide wheel of the plurality of guide wheels. 
Wherein a first rotational speed of a first guide wheel of the plurality of guide wheels is compared to a second rotational speed of a second guide wheel of the plurality of guide wheels (i.e. machine translation line 529: “encoder 23” capable of comparing), a difference in rotational speed indicative of damage or failure of the first guide wheel or the second guide wheel. 
Wherein the magnetic element is one of a magnetic ring (i.e. machine translation line 319: “magnetic ring”) or an adhesive magnetic tape.
Regarding claims 15-18, Viljanen discloses a method of operating an elevator system (i.e. Fig. 1A), comprising: 
moving an elevator car (i.e. Fig. 1A, ref. 4) along a guide rail (i.e. machine translation line 207: “guide rails”), the elevator car operably connected to the guide rail via a guide wheel (i.e. machine translation line 319: “roller guide”), the guide wheel including: 
a wheel hub disposed at a guide wheel axis (i.e. given);
a wheel rim (i.e. given); 
a wheel outer portion disposed at the wheel rim and configured for contact with the guide rail (i.e. given); 
a magnetic element disposed at the guide wheel (machine translation lines 318-319: “magnetic ring may be arranged in the roller guide”);
detecting a direction and speed of rotation of the guide wheel (i.e. machine translation lines 329-332: “pulses per revolution…” and “direction of rotation”) via a sensor (i.e. machine translation lines 323-326: “a Hall sensor”) interactive with the magnetic element; and 
comparing the detected direction and speed of rotation of the guide wheel to an expected direction and speed of rotation (i.e. machine translation line 529: “encoder 23” capable of comparing);
wherein a result of the comparison is indicative of a condition of the guide wheel. 
Wherein a direction and/or speed of rotation outside of a threshold is indicative of damage or failure of the guide wheel (i.e. machine translation lines 86-88). 
Further comprising stopping operation of the elevator car based on a result of the comparison (i.e. machine translation lines 31-.32).
Further comprising comparing a first rotational speed of a first guide wheel of the plurality of guide wheels is compared to a second rotational speed of a second guide wheel of the plurality of guide wheels (i.e. machine translation line 529: “encoder 23” capable of comparing), a difference in rotational speed indicative of damage or failure of the first guide wheel or the second guide wheel. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GB 2528951 to Weygang teaches a conveyor system with a magnetic ring and hall sensor;
JP 2013-324076 to Noguchi teaches a magnetic roller with an encoder;
US Patent No. 2019/0234985 to Billard et al teaches a magnetic roller with a sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654